                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION




 ------------------------------------------------------------

 ESTATE OF JAMES FRANKLIN PERRY             )
 by NATHANIAL CADE, JR.,                    )
 Special Administrator, and                 )
 JFP, Jr.,                                  )
                                            )
                      Plaintiffs,           )   Case No. 12-CV-664
                                            )
     vs.                                    )
                                            )
 CHERYL WENZEL, et al.,                     )   October 4, 2018
                                            )   11:00 a.m.
                      Defendants.           )

 ------------------------------------------------------------




                        TRANSCRIPT OF HEARING

             BEFORE THE HONORABLE J. P. STADTMUELLER

                    UNITED STATES DISTRICT JUDGE




 Official Court Reporter:
 Richard Derrick Ehrlich, RMR, CRR
 richard_ehrlich@wied.uscourts.gov
 (414) 290-2642


 Proceedings reported by stenotype.
 Transcript produced by computer-aided transcription.



Case 2:12-cv-00664-JPS Filed 10/11/18 Page 1 of 15 Document 314
                                                                       2

1                            A P P E A R A N C E S

2

3     For the Plaintiffs:

4                              James J. Gende, II
                               Gende Law Offices, SC
5                              N28 W23000 Roundy Drive
                               Suite 200
6                              Pewaukee, WI 53072
                               262.970.8500
7                              jgende@jamesgendelaw.com

8                              Christopher P. Katers
                               Judge Lang & Katers, LLC
9                              8112 W. Bluemound Road
                               Suite 101
10                             Wauwatosa, WI 53213
                               414.777.0778
11                             ckaters@jlk-law.com

12                             Nathaniel Cade, Jr.
                               Cade Law Group, LLC
13                             P.O. Box 170887
                               Milwaukee, WI 53217
14                             414.255.3802
                               nate@cade-law.com
15

16    For the City of Milwaukee:

17                             Susan E. Lappen
                               200 East Wells Street
18                             Room 800
                               Milwaukee, WI 53202
19                             414.286.2601
                               slappe@milwaukee.gov
20

21

22

23

24

25




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 2 of 15 Document 314
                                                                       3

1                     A P P E A R A N C E S (Continued)

2

3     For Nicole Virgo and Cheryl Wenzel:

4                              Vicki L. Arrowood
                               Emile Banks & Associates, LLC
5                              1200 N. Mayfair Road
                               Suite 290
6                              Milwaukee, WI 53226
                               414.777.0000
7                              vicki@emilebankslaw.com

8
                               Timothy H. Posnanski
9                              Charles H. Bohl
                               Husch Blackwell, LLP
10                             555 E. Wells Street
                               Suite 1900
11                             Milwaukee, WI 53202-3819
                               414.978.5445
12                             timothy.posnanski@huschblackwell.com
                               charles.bohl@huschblackwell.com
13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 3 of 15 Document 314
                                                                              4

1                 THE CLERK:    The Court calls Estate of James

2     Franklin Perry, et al., vs. Cheryl Wenzel, et al., Case

3     Number 12-CV-664, for a status conference.

4                 May I have appearances beginning with the

5     plaintiff, please?

6                 MR. GENDE:    Good morning, Your Honor.       James Gende

7     and Chris Katers for the plaintiffs.         Mr. Katers appearing

8     as special administrator for the estate.

9                 MS. LAPPEN:    Good morning, Your Honor.       Assistant

10    City Attorney Susan Lappen appears on behalf of the City of

11    Milwaukee, defendant.

12                MR. POSNANSKI:     Good morning, Your Honor.

13    Attorney Tim Posnanski, Charles Bohl, and Vicki Arrowood

14    appear on behalf of Defendants Nicole Virgo and Cheryl

15    Wenzel.

16                THE COURT:    Thank you.

17                Good morning to each of you.       I appreciate, at the

18    outset, your collective efforts when the matter was referred

19    to Judge Callahan to hopefully either narrow the number of

20    witnesses or potentially the issues for trial.          And while

21    generically some progress was made in those regards, I'm not

22    aware of all of the details.       But I think at the outset,

23    what we need to do this morning is schedule the case for

24    trial and, in the interim, address some of the meddlesome

25    issues that remain.




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 4 of 15 Document 314
                                                                               5

1                 As you are all aware, we had expected to have a

2     new judge this year, and that is not going to happen.            And I

3     dare say, given the state of affairs in Washington, I

4     wouldn't be at all surprised that we wouldn't have a new

5     judge at this time next year.       It's very unfortunate.

6                 And as some of you may be aware, the U.S.

7     Attorney's Office has just added a number of new people.

8     They're up to 42 assistant U.S. attorneys here in Milwaukee.

9     When I left the office in June of 1987, we had 4 active

10    judges in Milwaukee and 4 senior judges, and we had 14

11    assistant U.S. attorneys.

12                As you are aware currently, we have no senior

13    judges and only three active judges here in Milwaukee.           Yes,

14    we have an additional judge in Green Bay, but the workload

15    of the Green Bay division is such that they stand on their

16    own.   And so Judge Stadtmueller's problem is finding the

17    time for a lot of civil cases, but I do have a period of

18    about seven to eight days, starting on March 25th of next

19    year, to devote to bringing this case to conclusion.

20                I appreciate that's not as soon as anyone,

21    including the judge, would like, but the reality is we have

22    to give priority to criminal cases, and we simply do not

23    have the resources to advance cases in the manner that they

24    ought to be.    So a trial date of March 25th of next year.

25    I appreciate that a final pretrial report was earlier filed.




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 5 of 15 Document 314
                                                                       6

1     And we have made some changes in our protocols, as some of

2     you may be aware from more recent iterations of the Court's

3     trial scheduling order.      I'm not going to make counsel go

4     back and reinvent the wheel as it were, but given the state

5     of affairs, I think collectively there are a number of

6     things that we can do to streamline the case to the point

7     where, when March 25th arrives, it will be adequately and

8     appropriately prepared so that we can move forward without a

9     lot of interruptions and objections and so forth.

10                And to achieve that goal, what I'm going to do is

11    as follows:    We will have a final pretrial conference in the

12    case on Tuesday, March 12th of next year; however, prior

13    to March 12th, I'm going to ask counsel to confer with one

14    another, reviewing the exhibits, some of which were

15    discussed during the pendency of the referral to

16    Judge Callahan.     I want both sides, or all parties, to

17    review each and every exhibit and discuss openly objections

18    to each party's exhibits.       And to the extent that you're

19    unable to agree on exhibits or witnesses, I'm going to ask

20    that you submit a joint report to the Court not later than

21    Monday, February 25th.      And how that report will be

22    submitted to the Court is consistent with the way we

23    currently handle exhibits and jury instructions, and that is

24    the proponent, whether it's of a witness or an exhibit,

25    submits, in paragraph form, the substance and a summary of




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 6 of 15 Document 314
                                                                                7

1     the witnesses' testimony or why the exhibit is relevant, and

2     those who may be opposed to it should submit the basis for

3     their objection and at the same time a legal analysis from

4     the proponent as well as the objector.         So all of these

5     issues will be submitted in a joint report to the Court in a

6     single document that will include the competing submissions

7     of counsel for the parties, both the proponent and the

8     objector.

9                 If there are objections to witnesses as opposed to

10    exhibits, if there are stipulations that can substitute for

11    live testimony, so much the better.

12                I also appreciate a lot of work has gone into the

13    jury instructions, and, of course, a lot of water has gone

14    under the bridge and over the dam, particularly in terms of

15    revised iterations of standard instructions in the last six

16    months.    And to the extent that any party or counsel have a

17    view of further updating jury instructions or the verdict

18    form, that too should be included in the February 25th

19    report to the Court.

20                The final matter that I would like to have counsel

21    address, perhaps not today, but given the fact that the

22    state law claims of Mr. Perry's minor son have all been, I

23    believe, dismissed.

24                I am wondering out loud whether there is any

25    reason that he remain as a named party in the case.              And so




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 7 of 15 Document 314
                                                                            8

1     that, too, is something that needs to be addressed, again,

2     perhaps not today, but certainly as a part of this

3     February 25th submission.

4                 So against that backdrop, do any of you have --

5     Mr.   Katers and Mr. Gende, are there any matters that you

6     would like to address?

7                 MR. GENDE:    Thank you, Your Honor.      We appreciate

8     the Court's direction.

9                 In relation to the 225 submissions that the Court

10    is requiring in paragraph format that Your Honor is asking

11    for, should it be limited to one paragraph as it --

12                THE COURT:    Whatever is reasonable.      I'm not

13    trying to be unreasonable.       What I'm trying to do -- keeping

14    in mind, we talk to jurors after they've completed their

15    service, not on individual cases very often, but one of the

16    things that jurors find very, very disheartening, number

17    one, lawyers talk too long.       And if you recall, I put some

18    limits on opening statements and closing arguments; that

19    everything the Court said back in July when we had our final

20    pretrial conference and the Court put the case over holds

21    because the jurors give us this feedback.          You only need to

22    say something once.      They love the new technology of having

23    exhibits up on the screen that everybody can see.

24                One of the very frustrating things with jurors and

25    lawyers, if lawyers don't strike them as being fully




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 8 of 15 Document 314
                                                                               9

1     prepared, they don't think much of the lawyers' case,

2     whether it's the plaintiff or the defense.

3                 Preparation, in today's world, is literally

4     everything.    And jurors, more and more of them, are not off

5     the farm, but they have college educations, they're

6     professionals, and they expect what they observe here in the

7     courtroom to be done professionally.         And so I'm just giving

8     you the feedback we're getting from our citizenry on the

9     state of preparations.      And that's not meant to criticize

10    anyone in this courtroom, it's just a fact of the feedback

11    we get.

12                MR. GENDE:    Thank you, Your Honor.

13                THE COURT:    And when it comes to paragraphs, if

14    you can do it in three sentences on relevancy.          I'll give

15    one example.

16                Plaintiff suggested, back when we had our earlier

17    conference, that there was no need for the defendants to

18    call anybody from the hospital about what was done by way of

19    diagnosis and what was done in terms of a discharge.             Well,

20    it may, at the end of the day, not be relevant, but if the

21    defendant officers relied on what was provided to them both

22    in writing and orally upon discharge, that counts for

23    something.    So I'm not suggesting this morning that that

24    testimony is or is not relevant, but it may be.

25                And so everybody needs to put aside everything




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 9 of 15 Document 314
                                                                          10

1      that occurred in front of Judge Randa, and we're starting

2      with a clean slate here.      And we're all professionals, and

3      we need not lose sight of that salient fact.

4                 So that's the approach that -- and I think having

5      to think about these things, and having to put them in

6      writing causes everybody to think a little deeper and a

7      little harder about where are we going, what is truly the

8      relevance, and what fact does it intend to establish, or

9      what defense does it intend to establish?

10                And you can begin this entire analysis, as I so

11     often say, by taking a good look at the relevant jury

12     instructions.    That's what's going to drive the train with

13     the good men and women seated in the jury box.          And your

14     proof, whether it's for the plaintiff or the defense, ought

15     to be tailored to that.      In fact, I marvel very often on why

16     and how it is the lawyers wait until after all of the

17     evidence is in even to think about, much less discuss, jury

18     instructions.    It ought to be the first thing you do before

19     you engage the word "process," or whether it's drafting a

20     complaint or an answer or interrogatories or witnesses,

21     et cetera.

22                This is not rocket science, really.         And so I

23     think if everybody, including the Court, focuses on the

24     issues that are going to be submitted to the jury, and you

25     draft the appropriate instructions and bring together the




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 10 of 15 Document 314
                                                                            11

1      witnesses that drive each side's position, this case,

2      seriously, shouldn't take more than a week, but I'm not

3      cutting anybody off.

4                  Judge Callahan tried his triedy might, but the

5      lawyers were not -- I appreciate you've narrowed it somewhat

6      but not to the degree that I think we would like.

7                  Keeping in mind, when we're in trial, you're in

8      the courtroom 8 hours.      This is not starting at 9 concluding

9      at 4.   The outline I gave you at the earlier pretrial holds.

10     We start at 8:30 in the morning.       15-minute break at 10:30.

11     Go until 12:45.     45 minutes for lunch.     Go until 3:30.

12     15-minute break and go until 5:45.        8 hours.    And then we

13     eliminate everybody fumbling, looking for exhibits on

14     counsel table because they put them in the wrong folder.

15     Everything is cued up electronically.        It's as one would say

16     easypeasy, but you have to be prepared.

17                 MR. GENDE:    Thank you, Judge.

18                 THE COURT:    Ms. Lappen, anything you would like to

19     glean on?

20                 MS. LAPPEN:    No, Your Honor.    Thank you.

21                 THE COURT:    Mr. Posnanski or Mr. Bohl?

22                 MR. POSNANSKI:    Nothing from either myself or

23     Mr. Bohl, Your Honor.

24                 Sarah, I think, has a scheduling issue.

25                 MS. ARROWOOD:    Your Honor, my name is Vicki




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 11 of 15 Document 314
                                                                            12

1      Arrowood.    I'm appearing today on behalf of Emile Banks.

2      And I know you have now set a trial date of March 25th.          I

3      may know the answer to this.       I'm trying to figure out if

4      that is set in stone because Mr. Banks has trial scheduled

5      the week of the 25th and the following week, the beginning

6      of April.

7                  THE COURT:   Well, as much as I would like to

8      accommodate everyone, it's impossible.        We can start with

9      the proposition that, at least in this district -- I'm not

10     sure what the situation is with Mr. Banks' cases, but in

11     this district, less than 1% of the cases scheduled for

12     trial -- and I'm speaking of civil cases -- actually go to

13     trial.   Less than 1%.     Nationally, it's about 2 to 2 1/2% of

14     all civil cases, state and federal, actually go to trial.

15     And if we scheduled matters on the basis of conflicts, the

16     reality is we couldn't get anything done.         That's the

17     reality.

18                 I already have an entire eight months into next

19     year scheduled.     If we were looking for a date that the

20     Court has nothing, and all of you have nothing, it would

21     probably be in early 2020.

22                 I will have my clerk, Ms. Maternowski, make

23     available to you a template of our current trial scheduling

24     order.   It's been updated.     But the parts that I want you to

25     focus on for this report in February are found at pages 2,




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 12 of 15 Document 314
                                                                              13

1      3, and 4, and we'll make that available.         But I'm trying to

2      implore you to tailor it to the exhibits and the witnesses

3      that have been a big bone of contention, and whether some of

4      it, although relevant, could not be stipulated to, and there

5      may be good reason not to.

6                  I'm not trying to hammer anybody into agreeing to

7      anything.    I just want to make sure that when we get into

8      trial, we are not sidetracked with trying to deal with

9      objections.    I want everybody to be aware of exactly what is

10     before the jury when you deliver your opening statements.

11     That's the best way to try a case, then there are no

12     surprises to anyone, including the jurors.

13                 So, again, March 25th for trial.       Pretrial

14     conference Tuesday, March 12th.       Monday, February 25th

15     for any updates with regard to exhibits.         If the exhibits

16     are all agreed upon, you can put together a single

17     submission.    That would be the best.      I realize there are

18     differences of opinion with regard to the relevancy of some

19     witnesses, and we'll try as best we can to resolve each and

20     every one of these concerns prior to the trial on the

21     25th.   And we may have to have some oral argument on some

22     of this during the pretrial on March 12th, but that's

23     sufficiently in advance of the trial so that everybody will

24     be prepared.

25                 Thank you for being available this morning.          And




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 13 of 15 Document 314
                                                                        14

1      if we can be of any assistance, please feel free to contact

2      my staff.

3                  The Court stands in recess until 11:30.

4           (Hearing concluded.)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 14 of 15 Document 314
                                                                        15

1                            C E R T I F I C A T E

2

3                 I, Richard D. Ehrlich, a Registered Merit Reporter

4      and Certified Realtime Reporter, certify that the foregoing

5      is a true, complete, and accurate transcript of the

6      proceedings ordered to be transcribed in the above-entitled

7      case before the Honorable J.P. Stadtmueller, in Milwaukee,

8      WI, on October 4, 2018.

9

10     s/Richard D. Ehrlich October 11, 2018
       _____________________________________________
11     Richard D. Ehrlich, Official Court Reporter

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 2:12-cv-00664-JPS Filed 10/11/18 Page 15 of 15 Document 314
